Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 22, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142759 & (74)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                    SC: 142759                             Brian K. Zahra,
  In re C.I. MORRIS, Minor.                                         COA: 299471                                       Justices
                                                                    Wayne CC Family Division:
                                                                    08-483987

  _________________________________________/

         By order of April 22, 2011, while retaining jurisdiction, we remanded this case to
  the Court of Appeals for reconsideration of the respondent father’s appeal in light of the
  confession of error by petitioner Department of Human Services regarding the notice
  violation under the Indian Child Welfare Act (ICWA), 25 USC 1901 et seq. On order of
  the Court, the Court of Appeals having filed its opinion on remand on May 19, 2011, the
  application for leave to appeal is again considered, and it is GRANTED, limited to the
  issue whether the Court of Appeals “conditional affirmance” remedy is an appropriate
  method of resolving an ICWA violation.

         We further ORDER the Wayne Circuit Court Family Division to appoint attorney
  Vivek Sankaran of the University of Michigan Law School Child Advocacy Clinic, if
  feasible, to represent the respondent father in this Court.

         The Children’s Law, Family Law, and American Indian Law Sections of the State
  Bar of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issue presented in this case may move the Court for
  permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 22, 2011                       _________________________________________
         y0615                                                                 Clerk